[Cite as State ex rel. Julnes v. S. Euclid City Council, 130 Ohio St.3d 6, 2011-Ohio-4485.]




   THE STATE EX REL. JULNES ET AL. v. SOUTH EUCLID CITY COUNCIL ET AL.
                [Cite as State ex rel. Julnes v. S. Euclid City Council,
                          130 Ohio St.3d 6, 2011-Ohio-4485.]
Elections—Municipalities—Referendum—R.C. 731.32—Filing certified copy of
    ordinance with council clerk complies with requirement that in absence of city
    auditor, copy shall be filed with official who performs duties of city auditor—
    Statement that certified copy of ordinance is “exact copy” of ordinance
    satisfies attestation requirement of R.C. 731.32—City charter provision
    subjecting emergency ordinances to referendum “except as otherwise
    provided by the Constitution or general laws”—Neither Constitution nor
    general laws conflict with charter provision.
  (No. 2011-1387—Submitted August 29, 2011—Decided September 7, 2011.)
                                       IN MANDAMUS.
                                   __________________
        Per Curiam.
        {¶ 1} This is an expedited election action for a writ of mandamus.
Relators seek to compel a clerk of a city council to determine that a referendum
petition is valid and sufficient, to compel the clerk to communicate that
determination to the city council, and to compel the city council to either repeal
the ordinance that is subject to the referendum or submit the ordinance to the
city’s electors at the November 8, 2011 election.                    Because relators have
established their entitlement to the performance of the requested acts, we grant the
writ.
                                             Facts
        {¶ 2} On June 27, 2011, respondent South Euclid City Council enacted
Ordinance No. 05-11, which approved the request of intervening respondent,
                              SUPREME COURT OF OHIO




FISE, L.L.C. (“FISE”), by amending the zoning for certain property from Class
R-75 (One Family Residential District) to C-2 (General Commercial District) and
declaring an emergency. Section 3 of the ordinance contained the following
emergency declaration:
       {¶ 3} “That this Ordinance is deemed to be an emergency measure
necessary for the immediate preservation of the public peace, health, safety, and
general welfare and for [the] further reason that this Ordinance is necessary for
the City to improve its economic development opportunities; and to expedite the
acquisition of property for use as public green space. Wherefore, this Ordinance
shall take effect and be in force from and after the earliest period allowed by law
and upon signature of the Mayor.”
       {¶ 4} On June 30, 2011, Carla Rautenberg and Susan Miller requested and
received from respondent Keith A. Benjamin, the Clerk of the South Euclid City
Council, two original certified copies of Ordinance No. 05-11, one of which they
filed with the clerk and the other of which they attached to a referendum petition
on the ordinance. The clerk posted the copy of the ordinance submitted to him by
the referendum petitioners on a bulletin board in city hall.
       {¶ 5} Relators, Anna Julnes, Christina Elswick, Joseph Liptow, Steven R.
Pressman, and William E. Schuermann, are residents and electors of South Euclid
and are the committee members for the referendum petition concerning Ordinance
No. 05-11. On July 11, 2011, relators filed the referendum petition with the clerk
of council. The referendum petition sought the submission of Ordinance No. 05-
11 to the city’s electorate for approval or rejection.
       {¶ 6} The clerk of council held the petition for ten days and then
transmitted it, with a certified copy of Ordinance No. 05-11, to the Cuyahoga
County Board of Elections. The board of elections determined that the petition
contained sufficient valid signatures and returned it to the clerk. On August 5,
FISE submitted a protest to the clerk contesting the validity of the petition. Upon




                                           2
                                 January Term, 2011




the advice of the city law director, the clerk then determined that the petitioners
had failed to file a certified copy of the ordinance with the city’s director of
finance and reported this conclusion to the city council. On August 8, 2011, in a
special meeting, the city council decided not to submit Ordinance No. 05-11 to
the electorate because the relators had not filed a certified copy of the ordinance
with the city’s finance director.
          {¶ 7} Four days later, on August 12, relators filed this action. In their
amended complaint filed three days later, relators request a writ of mandamus to
compel Clerk of Council Benjamin “to forthwith determine that the Referendum
Petition is valid and sufficient and communicate such determination to
Respondent Council” and to compel the South Euclid City Council “to either
forthwith repeal Ordinance 05-11 or forthwith submit it to the electors of South
Euclid for their approval or rejection at the November 8, 2011 general election.”
We granted FISE’s motion to intervene as an additional respondent, and the city
council and its clerk filed an answer. The parties submitted evidence and briefs in
accordance with the accelerated schedule in S.Ct.Prac.R. 10.9.
          {¶ 8} This cause is now before this court for our consideration of the
merits.
                                    Legal Analysis
                                      Mandamus
          {¶ 9} Relators claim that they are entitled to a writ of mandamus to
compel the South Euclid City Council and its clerk to perform the requested acts
concerning their referendum petition. To be entitled to the requested writ, relators
must establish a clear legal right to the requested relief, a corresponding clear
legal duty on the part of the city council and its clerk to provide it, and the lack of
an adequate remedy in the ordinary course of law. State ex rel. Moore v. Malone,
96 Ohio St.3d 417, 2002-Ohio-4821, 775 N.E.2d 812, ¶ 20. Because of the
proximity of the November 8 election, relators lack an adequate remedy in the




                                          3
                             SUPREME COURT OF OHIO




ordinary course of law. State ex rel. Owens v. Brunner, 125 Ohio St.3d 130,
2010-Ohio-1374, 926 N.E.2d 617, ¶ 25.
       {¶ 10} Relators allege that they have satisfied the remaining requirements
by demonstrating that the city council and the clerk abused their discretion and
clearly disregarded applicable law by not treating their petition as a valid
referendum petition.
                       R.C. 731.32 Precirculation Requirement
       {¶ 11} Relators contend that the city council and the clerk abused their
discretion and clearly disregarded R.C. 731.32 by determining that relators had
not complied with the statute by failing to file a certified copy of the ordinance
with the city’s director of finance before they circulated the petition.
       {¶ 12} The South Euclid Charter provides that for initiative, referendum,
and recall petitions, “[t]he manner of signing, the method of circulating, and the
form and requirements as to the affidavit, and the other requirements of general
law regulating initiative and referendum and recall petitions shall apply in this
City except as otherwise provided in this Charter.” (Emphasis added.) Section 4,
Article VIII, South Euclid Charter.
       {¶ 13} Because the charter is silent on precirculation copies of ordinances
for initiative and referendum petitions, R.C. 731.32 sets forth the applicable
procedure. See State ex rel. Ditmars v. McSweeney (2002), 94 Ohio St.3d 472,
477, 764 N.E.2d 971 (“The statutory procedure governing municipal initiative and
referendum in R.C. 731.28 through 731.41 applies to municipalities where the
charter incorporates general law by reference, except where the statutory
procedure conflicts with other charter provisions”).
       {¶ 14} “R.C. 731.32 does not expressly permit substantial compliance, so
it requires strict compliance.” State ex rel. Barletta v. Fersch, 99 Ohio St.3d 295,
2003-Ohio-3629, 791 N.E.2d 452, ¶ 17. “The requirement of [R.C.] 731.32 * * *
is mandatory, and in the absence of compliance therewith no duty falls upon the




                                          4
                                January Term, 2011




city clerk to receive and file with the board of elections a referendum petition
otherwise valid.” State ex rel. Mika v. Lemon (1959), 170 Ohio St. 1, 9 O.O.2d
304, 161 N.E.2d 488, paragraph two of the syllabus.
       {¶ 15} R.C. 731.32 provides:
       {¶ 16} “Whoever seeks to propose an ordinance or measure in a municipal
corporation by initiative petition or files a referendum petition against any
ordinance or measure shall, before circulating such petition, file a certified copy
of the proposed ordinance or measure with the city auditor or the village clerk.”
       {¶ 17} South Euclid does not have a city auditor. In the absence of an
official so designated, the referendum petition must be filed “with the official who
in fact performs the duties of city auditor.” State ex rel. Donahue v. Bellbrook
(1975), 44 Ohio St.2d 36, 73 O.O.2d 157, 336 N.E.2d 635, syllabus. The issue is
thus whether the clerk, or as respondents assert, the director of finance “performs
the duties customarily performed by the officials designated in [R.C.] 731.32.”
Mika, 170 Ohio St. at 5, 9 O.O.2d 304, 161 N.E.2d 488.
       {¶ 18} In many respects, the South Euclid Director of Finance performs
the significant fiscal duties that a city auditor otherwise would. Section 3, Article
V of the South Euclid Charter provides the following regarding the director of
finance:
       {¶ 19} “The Director of Finance shall be the head of the Finance
Department and fiscal officer of the City. He shall serve the Mayor and the
Council as financial advisor in connection with municipal affairs. He shall keep
the financial records of the City, exhibiting accurate statements of all moneys
received and expended, of all property owned by the City, and of all taxes and
assessments. He shall be custodian of all public money of the City, shall keep and
preserve such money in the place or places authorized by ordinance, and shall
disburse the same as may be required by law or ordinance. He shall not allow the
amount set aside for any appropriation to be overdrawn or drawn for any other




                                         5
                            SUPREME COURT OF OHIO




purpose. He may examine and audit the accounts of all officers, employees and
departments. He may require evidence that the amount of any claim presented to
him is due. He shall perform such other duties consistent with his office as the
Mayor or the Council may direct.”
       {¶ 20} Many of these specified duties are usually performed by a city
auditor. See R.C. 733.11 (“The city auditor shall keep the books of the city and
exhibit accurate statements of all moneys received and expended, of all property
owned by the city and the income derived therefrom, and of all taxes and
assessments”); R.C. 733.12 (“At the end of each fiscal year, or more often if
required by the legislative authority of the municipal corporation, the city auditor
or village clerk shall audit the accounts of all officers and departments”); R.C.
733.13 (“The city auditor * * * shall not allow the amount set aside for any
appropriation to be overdrawn * * *. When any claim is presented to the auditor
* * *, he may require evidence that such amount is due * * *”).
       {¶ 21} Nevertheless, under the South Euclid Charter, most of the pertinent
referendum duties associated with a city auditor under R.C. 731.29 are vested in
the clerk of the city council. That is, pursuant to Section 2, Article VIII of the
charter, the referendum petition must be submitted to the clerk of council, and the
clerk must determine whether the petition is sufficient:
       {¶ 22} “The electors of the municipality shall have the power to approve
or reject at the polls any ordinance or resolution passed except as hereinafter
provided. Within forty (40) days after the final passage of an ordinance or
resolution, a petition signed by qualified electors which equal in number at least
ten percent (10%) of the total votes cast for Mayor at the last regular mayoralty
election may be filed with the Clerk of Council, requesting that such ordinance or
resolution be either repealed or submitted to a vote of the electors; but if such
petition is signed by qualified electors equal in number to at least twenty percent
(20%) of the total votes cast for Mayor at the last regular mayoralty election, the




                                         6
                                January Term, 2011




date of the election may be fixed therein, which shall be not less than ninety (90)
days from the time of filing thereof. When said petition is filed, the Clerk of
Council shall first ascertain the sufficiency of the petition, and if found sufficient,
the Council shall thereupon, within thirty (30) days of the filing of such petition,
reconsider such ordinance or resolution.
       {¶ 23} “If, upon such reconsideration, the ordinance or resolution is not
repealed, the Council shall submit it to a vote of the electors on the date fixed in
the petition, or if no date be so fixed, at the next general or regular municipal
election in any year occurring more than ninety (90) days after the filing of such
petition.”
       {¶ 24} R.C. 731.29 similarly provides that a referendum petition is filed
with the city auditor or village clerk and that after the board of elections examines
the petition to determine the number of valid signatures, the city auditor or village
clerk determines the sufficiency or validity of the petition:
       {¶ 25} “When a petition, signed by ten per cent of the number of electors
who voted for governor at the most recent general election for the office of
governor in the municipal corporation, is filed with the city auditor or village
clerk within thirty days after any ordinance or other measure is filed with the
mayor or passed by the legislative authority of a village, or in case the mayor has
vetoed the ordinance or any measure and returned it to council, such petition may
be filed within thirty days after the council has passed the ordinance or measure
over the veto, ordering that such ordinance or measure be submitted to the
electors of such municipal corporation for their approval or rejection, such auditor
or clerk shall, after ten days, and not later than four p.m. of the ninetieth day
before the day of election, transmit a certified copy of the text of the ordinance or
measure to the board of elections. The auditor or clerk shall transmit the petition
to the board together with the certified copy of the ordinance or measure. The
board shall examine all signatures on the petition to determine the number of




                                           7
                             SUPREME COURT OF OHIO




electors of the municipal corporation who signed the petition. The board shall
return the petition to the auditor or clerk within ten days after receiving it,
together with a statement attesting to the number of such electors who signed the
petition. The board shall submit the ordinance or measure to the electors of the
municipal corporation, for their approval or rejection, at the next general election
occurring subsequent to ninety days after the auditor or clerk certifies the
sufficiency and validity of the petition to the board of elections.”
       {¶ 26} In determining whether referendum petitioners must file a certified
copy of the ordinance with the clerk of council or the director of finance in South
Euclid, we must consider which of the two officials performs the statutory duties
of a city auditor. The auditor’s duties under R.C. 731.29 regarding referendum
petitions are the most pertinent in the context of this case. Pursuant to R.C.
731.29 and 731.32, a city auditor receives a certified copy of the ordinance before
the referendum petitioners circulate the petition, and the auditor also receives the
signed petition and determines the sufficiency of the petition. In South Euclid,
pursuant to the charter, the completed referendum petition is filed with the clerk
of council, and the clerk makes an initial determination of its sufficiency. The
finance director has no duties under the charter regarding referendum petitions.
       {¶ 27} It is reasonable to conclude that for purposes of R.C. 731.32 in this
context, the precirculation certified copy of the ordinance sought to be referred
should be filed with the same municipal official who will also be receiving the
completed referendum petition and who will be determining the sufficiency of the
petition. “In enacting a statute, it is presumed that * * * [a] just and reasonable
result is intended.” R.C. 1.47(C). In this case, that official is the clerk of the city
council.
       {¶ 28} Therefore, the clerk of council and the city council abused their
discretion and clearly disregarded R.C. 731.32 by determining that relators had
not complied with the statute by filing a copy of the ordinance with the city’s




                                          8
                                 January Term, 2011




clerk of council instead of the city’s director of finance. This conclusion is
consistent with our duty to liberally construe municipal referendum provisions in
favor of the power reserved to the people to permit rather than to preclude the
exercise of the power and to promote rather than to prevent or obstruct the object
sought to be attained. See State ex rel. Oster v. Lorain Cty. Bd. of Elections
(2001), 93 Ohio St.3d 480, 486, 756 N.E.2d 649.
                      R.C. 731.32 Certified-Copy Requirement
        {¶ 29} FISE argues that even if the clerk’s and council’s rationale for
rejecting the referendum petition was erroneous, their decision was correct
because the referendum petition failed to comply with R.C. 731.32 for an
additional reason.     R.C. 731.32 requires that referendum petitioners, before
circulating their petition for signatures, must file a “certified copy of the proposed
ordinance” with the appropriate local official, here, the clerk of council. The
certification requires an attestation:
        {¶ 30} “As used in this section, ‘certified copy’ means a copy containing a
written statement attesting that it is a true and exact reproduction of the original
proposed ordinance or measure * * *.”
        {¶ 31} According to FISE, the copy of the ordinance filed before the
circulation of the referendum petition included the following certification:
        {¶ 32} “I Keith Benjamin do hereby certify that this Ordinance No. 05-11
is an exact copy of the Ordinance passed by South Euclid City Council on 27 June
2011.” (Underlining sic.)
        {¶ 33} “ ‘Attest’ means ‘to certify to the verity of a copy of a public
document formally by signature,’ and an attached copy of a document is ‘one
which has been examined and compared with the original, with a certificate or
memorandum of its correctness or memorandum of its correctness, signed by the
persons who have examined it.’ ” (Emphasis sic.) State ex rel. Lewis v. Rolston,




                                          9
                              SUPREME COURT OF OHIO




115 Ohio St.3d 293, 2007-Ohio-5139, 874 N.E.2d 1200, ¶ 16, quoting Black’s
Law Dictionary (6th Ed.1990) 127-128.
          {¶ 34} The clerk of council properly attested that the ordinance was an
“exact copy” of the original. Although he did not specify that the certified copy
was a “true and exact reproduction” of the original ordinance, he did state that the
submitted ordinance was an “exact copy.” Because “exact” is synonymous with
“true,” and “copy” is synonymous with “reproduction” in this context, the clerk
complied with the R.C. 731.32 certification requirement. See Webster’s Third
New International Dictionary (1986) 790, defining “exact” as “exhibiting or
characterized by strict, particular, and complete accordance with fact, truth, or an
established standard or original,” and Black’s Law Dictionary (9th Ed.2009) 385,
defining “copy” as “[a]n imitation or reproduction of an original.” (Emphasis
added.)
          {¶ 35} Therefore,   the   referendum   petitioners   complied   with   the
certification requirement of R.C. 731.32.
                               Emergency Declaration
          {¶ 36} FISE next argues that the relators are not entitled to have their
referendum petition treated as a valid petition because the ordinance sought to be
referred is an emergency ordinance that is not subject to referendum.
          {¶ 37} Relators counter that FISE’s argument fails because even
emergency ordinances are subject to referendum under Section 2, Article VIII of
the South Euclid Charter, which provides:
          {¶ 38} “Ordinances providing for a tax levy or for improvements
petitioned for by the owners of a majority of the feet front of the property
benefited and to be specially assessed therefor, and appropriation ordinances
limited to the subject of appropriations shall not be subject to referendum, but
except as otherwise provided by the Constitution or general laws of the State of
Ohio, all other ordinances and resolutions, including, but not limited to,




                                         10
                               January Term, 2011




emergency ordinances and resolutions shall be subject to referendum; provided,
however, that emergency ordinances and resolutions shall go into effect at the
time indicated therein.” (Emphasis added.)
       {¶ 39} As can be seen from this provision, the general rule in South Euclid
that emergency legislation is subject to referendum does not apply when
“otherwise provided by the Constitution or general laws of the State of Ohio.”
       {¶ 40} Relators are correct that Section 1d, Article II of the Ohio
Constitution does not “otherwise provide” because that section is restricted to
state laws.   Section 1d states, “Laws providing for * * * emergency laws
necessary for the immediate preservation of the public peace, health or safety,
shall go into immediate effect. Such emergency laws upon a yea and nay vote
must receive the vote of two-thirds of all the members elected to each branch of
the general assembly * * *.” (Emphasis added.) Insofar as FISE cites some
language in our decision in Shryock v. Zanesville (1915), 92 Ohio St. 375, 384,
110 N.E. 937, to assert otherwise, that language is mere dicta, given that our
holding in that case was that G.C. 4227-3, the predecessor to R.C. 731.30, which
exempts municipal emergency legislation from referendum, was constitutional.
See also State ex rel. Snyder v. Lucas Cty. Bd. of Elections (1946), 78 Ohio App.
194, 33 O.O. 519, 69 N.E.2d 634 (court rejects relator’s reliance on the Shryock
dicta to support meritless claim that Section 1d, Article II limits the referendum
powers reserved to the people of a municipality).
       {¶ 41} Nor do the “general laws of the State of Ohio” “otherwise provide”
that municipal emergency legislation is not subject to referendum. It is true that
“[u]nder R.C. 731.29, all ordinances are subject to referendum ‘except as
provided by’ R.C. 731.30. R.C. 731.30 provides that emergency ordinances are
not subject to referendum. Instead, ‘emergency ordinances or measures necessary
for the immediate preservation of the public peace, health, or safety in such
municipal corporation, shall go into immediate effect.’ R.C. 731.30.” State ex




                                        11
                            SUPREME COURT OF OHIO




rel. Laughlin v. James, 115 Ohio St.3d 231, 2007-Ohio-4811, 874 N.E.2d 1145, ¶
22.
       {¶ 42} Yet under R.C. 731.41, “Sections 731.28 to 731.41, inclusive, of
the Revised Code do not apply to any municipal corporation which adopts its own
charter containing an initiative and referendum provision for its own ordinances
and other legislative measures.” South Euclid has adopted its own charter, and it
expressly provides that with the few specified exceptions, “all other ordinances
and resolutions, including, but not limited to, emergency ordinances and
resolutions shall be subject to referendum.” (Emphasis added.)
       {¶ 43} To be sure, the charter language is peculiar. It makes emergency
ordinances and resolutions subject to referendum “except as otherwise provided
by the Constitution or general laws of the State of Ohio,” but if we were to read
into this exception the general provisions of R.C. 731.29 and 731.30 exempting
emergency municipal legislation from referendum, we would render the charter
specification that subjects such legislation to referendum meaningless. That is,
the exception would, in effect, swallow the general rule. Given the ambiguity of
the charter language as well as our oft-cited mandate to liberally construe
municipal referendum provisions in favor of the power reserved to the people to
permit rather than to preclude the exercise of the power and to promote rather
than to prevent or obstruct the object sought to be attained, we will not do so. See
Oster, 93 Ohio St.3d at 486, 756 N.E.2d 649.
       {¶ 44} Therefore, R.C. 731.29 and 731.30 do not exempt Ordinance No.
05-11 from referendum, in light of the specific charter provision subjecting it to
referendum.
                                   Conclusion
       {¶ 45} Based on the foregoing, relators have established their entitlement
to the requested relief. Ordinance No. 05-11 is subject to referendum, and the city
council and its clerk have a clear legal duty to treat it as such. Therefore, we




                                        12
                               January Term, 2011




grant a writ of mandamus to compel the Clerk of the South Euclid City Council to
determine that relators’ referendum petition is valid and sufficient and to
communicate that determination to the city council and to compel the South
Euclid Council to either repeal Ordinance No. 05-11 or to submit the ordinance to
the city’s electors at the November 8, 2011 election.
                                                                     Writ granted.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, LANZINGER, CUPP,
and MCGEE BROWN, JJ., concur.
       O’DONNELL, J., dissents.
                              __________________
   O’DONNELL, J., dissenting.
       {¶ 46} This case involves a referendum sought by relators on a duly
enacted emergency ordinance rezoning certain property owned by FISE. The
clerk and the city council have no duty to perform the requested acts for an
emergency ordinance enacted in accordance with statutory requirements, and
thus, the court should deny the writ.        In its haste to grant the requested
extraordinary relief in mandamus to afford relators a nonexistent right of
referendum on the emergency ordinance, the majority sweeps aside years of
longstanding precedent and interpretative analysis.      Therefore, I respectfully
dissent.
                             Emergency Declaration
       {¶ 47} As the majority notes, FISE argues that the relators are not entitled
to have their referendum petition considered as a valid petition because the
ordinance sought to be referred is an emergency ordinance that is not subject to
referendum, whereas relators claim that the charter provides that emergency
ordinances like the one at issue here are subject to referendum.
       {¶ 48} In resolving this disagreement, we are guided by the precept that
“[m]unicipal charters must be construed to give effect to all separate provisions




                                        13
                             SUPREME COURT OF OHIO




and to harmonize them with statutory provisions whenever possible.” State ex rel.
Fattlar v. Boyle (1998), 83 Ohio St.3d 123, 127, 698 N.E.2d 987. That is, “[i]n
the absence of express language in a charter demonstrating a conflict with a
statute, it is the duty of courts to harmonize the provisions of the charter and
statutes relating to the same matter.” State ex rel. Ryant Commt. v. Lorain Cty.
Bd. of Elections (1999), 86 Ohio St.3d 107, 112, 712 N.E.2d 696.              The
presumption is thus that there is no conflict.
       {¶ 49} Section 2, Article VIII of the South Euclid Charter states:
       {¶ 50} “Ordinances providing for a tax levy or for improvements
petitioned for by the owners of a majority of the feet front of the property
benefited and to be specially assessed therefor, and appropriation ordinances
limited to the subject of appropriations shall not be subject to referendum, but
except as otherwise provided by the Constitution or general laws of the State of
Ohio, all other ordinances and resolutions, including, but not limited to,
emergency ordinances and resolutions, shall be subject to referendum; provided,
however, that emergency ordinances and resolutions shall go into effect at the
time indicated therein.” (Emphasis added.)
       {¶ 51} The pertinent language of Section 2, Article VIII of the South
Euclid Charter thus specifies:
       {¶ 52} (1) Certain ordinances—those providing for tax levies, certain
property improvements, and appropriations—are not subject to referendum.
       {¶ 53} (2) Except as otherwise provided by the Ohio Constitution or by
the general laws of the state, other ordinances and resolutions, including
emergency ordinances and resolutions, are subject to referendum.
       {¶ 54} (3) Emergency ordinances and resolutions that are subject to
referendum shall go into effect at the time indicated therein.
       {¶ 55} The majority and relators rely on that portion of Section 2, Article
VIII of the charter that provides that emergency ordinances and resolutions are




                                          14
                                   January Term, 2011




subject to referendum. But as FISE correctly observes, the cited charter provision
is expressly limited by the phrase “except as otherwise provided by the
Constitution or general laws of the State of Ohio.” FISE argues that Section 1d,
Article II of the Ohio Constitution, R.C. 731.29, and 731.30 “otherwise provide”
that emergency municipal legislation is not subject to referendum.
          {¶ 56} As the majority observes, relators are correct that Section 1d,
Article II of the Ohio Constitution does not “otherwise provide” because that
section is restricted to state laws.
          {¶ 57} Nevertheless, notwithstanding the majority’s holding to the
contrary, the “general laws of the State of Ohio” do “otherwise provide” that
municipal emergency legislation is not subject to referendum.                 “Under R.C.
731.29, all ordinances are subject to referendum ‘except as provided by’ R.C.
731.30.     R.C. 731.30 provides that emergency ordinances are not subject to
referendum.      Instead, ‘emergency ordinances or measures necessary for the
immediate preservation of the public peace, health, or safety in such municipal
corporation, shall go into immediate effect.’ R.C. 731.30. ‘Such emergency
ordinances or measures must, upon a yea or nay vote, receive a two-thirds vote of
all the members elected to the legislative authority, and the reasons for such
necessity shall be set forth in one section of the ordinance or other measure.’ Id.”
State ex rel. Laughlin v. James, 115 Ohio St.3d 231, 2007-Ohio-4811, 874 N.E.2d
1145, ¶ 22.
          {¶ 58} As we explicitly held in Taylor v. London (2000), 88 Ohio St.3d
137, 723 N.E.2d 1089, paragraph two of the syllabus, “[i]n accordance with R.C.
731.29 and 731.30, emergency legislation adopted by a municipality is not subject
to referendum.”1



1. In support of their mandamus claim, relators cite the dissenting opinion in Taylor, 88 Ohio
St.3d at 145, 723 N.E.2d 1089 (Lundberg Stratton, J., dissenting). However, the view expressed




                                             15
                                SUPREME COURT OF OHIO




        {¶ 59} The majority opinion credits relators’ contention in their reply brief
that R.C. 731.29 and 731.30 are inapplicable here because under R.C. 731.41,
“Sections 731.28 to 731.41, inclusive, of the Revised Code do not apply to any
municipal corporation which adopts its own charter containing an initiative and
referendum petition for its own ordinances and other legislative measures.”
Notably, relators could have, but did not, raise this claim in their initial merit brief
even though FISE raised the issue of the applicability of R.C. 731.29 and 731.30
in its answer, and so relators arguably waived this argument. See State ex rel.
Murray v. Scioto Cty. Bd. of Elections, 127 Ohio St.3d 280, 2010-Ohio-5846, 939
N.E.2d 157, ¶ 58 (“Because [relator in an expedited election case] could have
raised this argument in her initial merit brief but failed to do so, we do not address
this claim”), and cases cited therein. In fact, in their initial merit brief, relators
ignored the charter language “except as otherwise provided by the Constitution or
general laws of the State of Ohio,” even though FISE relied on that language in
both its answer and in an August 5, 2011 letter sent to the Clerk of the South
Euclid Council outlining FISE’s arguments against the referendum, which letter is
attached as an exhibit to its motion to intervene in this case. By not raising their
new argument in their initial brief, relators have deprived FISE of its opportunity
to respond to it.
        {¶ 60} Moreover, “[t]he statutory procedure governing municipal initiative
and referendum in R.C. 731.28 through 731.41 applies to municipalities where the
charter incorporates general law by reference, except where the statutory
procedure conflicts with other charter provisions.” (Emphasis added.) State ex
rel. Ditmars v. McSweeney (2002), 94 Ohio St.3d 472, 477, 764 N.E.2d 971.
        {¶ 61} It is certainly true that in matters of local self-government,
including local elections, a municipal charter will prevail over conflicting state

in that opinion—that the General Assembly did not intend to insulate emergency ordinances from
referendum when it enacted R.C. 731.30—has never been adopted by the court.




                                             16
                                January Term, 2011




law, Murray at ¶ 40, but there is no conflict here. Nor can we presume a conflict,
when the charter unambiguously incorporates state law exempting emergency
legislation from referendum as a precondition to the applicability of the charter
provision authorizing referendum for emergency ordinances and resolutions. That
is, the specified charter exception incorporating conflicting state law precludes the
effectiveness of any subsequent “express language in [the South Euclid] charter
demonstrating a conflict” with R.C. 731.29 and 731.30. Ryant, 86 Ohio St.3d at
112, 712 N.E.2d 696; State ex rel. N. Olmsted v. Cuyahoga Cty. Bd. of Elections
(2001), 93 Ohio St.3d 529, 533, 757 N.E.2d 314.
        {¶ 62} Consequently, although South Euclid has adopted its own charter,
by specifying that the charter provision making certain ordinances and resolutions
subject to referendum is expressly conditioned on whether exempting them from
referendum is “otherwise provided by the * * * general laws of Ohio,” the city’s
electorate has, in essence, incorporated R.C. 731.29 and 731.30. See, e.g., State
ex rel. Finkbeiner v. Lucas Cty. Bd. of Elections, 122 Ohio St.3d 462, 2009-Ohio-
3657, 912 N.E.2d 573, ¶ 37 (R.C. 731.41, which specifies that charter provisions
prevail over conflicting statutes for municipal initiative and referendum
provisions, is inapplicable where the charter incorporates general laws).          A
contrary construction of the charter would delete the language “except as
otherwise provided by the * * * general laws of the State of Ohio”; this we cannot
do. In fact, if the citizens of South Euclid had intended the interpretation claimed
by relators, they would have simply left that language out of Section 2, Article
VIII of the South Euclid Charter. The fact that they did not is dispositive of this
case.
        {¶ 63} Furthermore, FISE’s construction of the charter provision, which
applies the plain language of the exception, would not—as both the majority
opinion and relators claim—render the contingent referendum provision
“meaningless.” Should the General Assembly in the future amend R.C. 731.29




                                         17
                             SUPREME COURT OF OHIO




and 731.30 to eliminate the provisions insulating emergency municipal legislation
from referendum, the charter provision would apply to subject this legislation to
referendum, with the additional exception that the emergency legislation shall
take effect at the time indicated therein instead of it being held in abeyance for the
referendum.
       {¶ 64} Therefore, relators are incorrect that under the South Euclid
Charter, Ordinance No. 05-11 was subject to referendum notwithstanding its
emergency declaration. The charter specifically incorporates general law—R.C.
731.29 and 731.30—that exempts emergency ordinances from municipal
referendum. Section 2, Article VIII, South Euclid Charter.
       {¶ 65} The South Euclid City Council passed Ordinance No. 05-11 as
emergency legislation. As long as the reasons specified in the ordinance are not
conclusory, tautological, or illusory, the legislative determination of an
emergency is not reviewable by a court notwithstanding the paramount right of
citizens to referendum. See generally Laughlin, 115 Ohio St.3d 231, 2007-Ohio-
4811, 874 N.E.2d 1145, ¶ 24-27; Jurcisin v. Cuyahoga Cty. Bd. of Elections
(1988), 35 Ohio St.3d 137, 519 N.E.2d 347, paragraph three of the syllabus
(“Where an ordinance, passed by the council of a municipality, is declared to be
an emergency * * * and sets forth the reasons for the immediate necessity thereof,
the legislative determination of the existence of an emergency is not reviewable
by a court”). The statutory requirement of a two-thirds vote by the municipal
legislative authority “sufficiently protects the people’s right to referendum.”
Laughlin at ¶ 26. As we explained in State ex rel. Fostoria v. King (1950), 154
Ohio St. 213, 220-221, 43 O.O. 1, 94 N.E.2d 697:
       {¶ 66} “It may seem strange to sustain legislation as emergency legislation
not subject to referendum, where there is in fact no emergency, or where the
reasons given for the necessity and for declaring the emergency do not appear to
be valid reasons. However, as does Section 4227-3, General Code [now R.C.




                                         18
                                    January Term, 2011




731.30], provisions for emergency legislation usually safeguard referendum rights
by requiring substantially more than a majority vote to enact emergency
legislation.    The statutory requirement of stating reasons for declaring the
emergency is provided only to satisfy voters that their representatives did have
valid reasons for the necessity of declaring that the ordinance was an emergency.
If there was in fact no emergency or if the reasons given for such necessity are not
valid reasons, the voters have an opportunity to take appropriate action in the
subsequent election of their representatives.”              (Emphasis added.)         See also
Laughlin at ¶ 27; State ex rel. Moore v. Abrams (1991), 62 Ohio St.3d 130, 132,
580 N.E.2d 11.
        {¶ 67} Moreover—and relators do not assert otherwise—it appears that at
least some of the reasons specified by the South Euclid City Council are sufficient
to support the emergency declaration even if their soundness may be subject to
debate. See Section 3 of Ordinance No. 05-11, specifying that the ordinance is
deemed to be an emergency measure because, inter alia, it “is necessary for the
City to improve its economic development opportunities” and “to expedite the
acquisition of property for use as public green space.”
        {¶ 68} Nor would it matter if the city council enacted Ordinance No. 05-
11 as an emergency ordinance with an intent to defeat any potential referendum.2
Laughlin at ¶ 37, citing State ex rel. Tester v. Ottawa Cty. Bd. of Elections (1962),
174 Ohio St. 15, 16, 21 O.O.2d 107, 185 N.E.2d 762, and Taylor, 88 Ohio St.3d
at 138, 723 N.E.2d 1089, fn. 3. The citizens’ remedy is through subsequent
election of the city council members. See Laughlin at ¶ 27; King, 154 Ohio St. at
220-221, 43 O.O. 1, 94 N.E.2d 697.
        {¶ 69} Therefore, even if the reason given by the city council and its clerk
for rejecting relators’ referendum petition—that they violated R.C. 731.32 by

2. There is no evidence here that this was why the city council enacted Ordinance No. 05-11 as an
emergency ordinance.




                                               19
                              SUPREME COURT OF OHIO




filing a precirculation certified copy of the ordinance with the wrong official—
was erroneous, relators are still not entitled to the requested extraordinary relief in
mandamus to compel the South Euclid City Council and its clerk to proceed as if
the referendum petition were valid because Ordinance No. 05-11 was emergency
legislation that was not subject to referendum. “It is axiomatic that ‘[m]andamus
will not issue to compel a vain act.’ ” See State ex rel. Oberlin Citizens for
Responsible Dev. v. Talarico, 106 Ohio St.3d 481, 2005-Ohio-5061, 836 N.E.2d
529, ¶ 17, quoting State ex rel. Moore v. Malone, 96 Ohio St.3d 417, 2002-Ohio-
4821, 775 N.E.2d 812, ¶ 38.
                                     Conclusion
       {¶ 70} Based on the foregoing, relators have not established either a clear
legal right to have the city council and its clerk determine that the referendum
petition is valid and proceed accordingly or a corresponding clear legal duty on
the part of the council and clerk to do so. Ordinance No. 05-11 is an emergency
ordinance that is not subject to referendum, and the writ should be denied.
Therefore, because by holding otherwise the majority ignores applicable
precedent and adopts a tortured construction of Section 2, Article VIII of the
South Euclid Charter that contravenes its plain language, I dissent.
                               __________________
       McTigue & McGinnis, L.L.C., Donald J. McTigue, Mark A. McGinnis,
and J. Corey Colombo, for relators.
       Michael P. Lograsso, South Euclid Director of Law; and Walter &
Haverfield, L.L.P., and R. Todd Hunt, for respondents.
       Berns, Ockner & Greenberger, L.L.C., Sheldon Berns, and Benjamin J.
Ockner, for intervening respondent.
                            ______________________




                                          20